Title: To George Washington from Lieutenant General Rochambeau, 25 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir.
						Newport. August 25th 1780.
					
					Your Excellency’s favor of the 21st instant, I just now received, together with advices from the Generals on this side Hudson’s river, opposite to the S[o]und, giving a sure intelligence of Mr Clinton’s imbarking a considerable number of Troops. I have another Letter from Stonington, advising the English fleet of the Line having been seen W.S.W. Moncton’s point on Sunday Last on its way to Sandy-hook. I do not believe that Mr Clinton will be mad enough to come here But I firmly believe that either he goes with, or sends forces to Jamaica, as this may chance to be, one of the three things which will make us act on the offensive side, Viz., their taking away both Sea and Land forces from New york. I beg of Your Excellency to appoint The rendezvous, we so earnestly desire, The Admiral and I can go as far as hartford, even as far as Danbury, that you may have the Least road to make I find myself happy, Sir, to see that my military ideas (which will always be referred to yours) correspond with your Excellency’s, with regard to the important points, as to the small matters, which, however, are absolutely necessary for the putting of these orders together; in half an hour, your Excellency’s orders will make all those little difficulties disappear, if we can but converse together so much time. We saw to day 6. men of war or Frigates, two of which were very near, and the 4. others much farther off. When Your Excellency by the advices you may have from New-york will be sure of the destination of an imbarkment for the West Indies, The Admiral and I think that then we must not lose one moment to have that meeting which we so earnestly desire, that we may afterwards carry on our projects with the greatest speed. I am With respect Sir Your Excellency’s Most obedient humble servant
					
						le comte de rochambeau
					
				